DETAILED ACTION
Claims 1-8 are pending. 
Claims 1-8 are rejected.
This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US Pub. 2011/0110441 (hereinafter Chen) in view of Pan et al., US Pub. 2010/0215011 (hereinafter Pan).

With respect to claim 1, Chen teaches a terminal apparatus (fig. 1, UE 122) comprising: 
a receiver (figs. 2-3, reception component 220) , which, in operation, receives control information including resource assignment information (fig. 3; [0064], “a PDCCH sent on a particular component carrier (e.g., from the plurality of component carriers, . . . ) can indicate an allocation (e.g., for a PDSCH or a PUSCH, . . . ) on the particular component carrier or a different component carrier (e.g., from the plurality of component carriers, . . . ); this example can be referred to as cross-carrier signaling”; [0065]; [0107]9), the control information being received in a common search space that is common to a plurality of terminals or a UE specific search space that is specific to the terminal apparatus; [0101], “UE 304 can monitor both a common search space and a UE-specific search space when attempting to decode a PDCCH in a subframe. For instance, UE 304 can attempt to decode up to six PDCCH candidates in the common search space (e.g., four for control channel element (CCE) aggregation level 4 and two for CCE aggregation level 8, . . . ), and up to sixteen PDCCH candidates in the UE-specific search space (e.g., six for CCE aggregation level 1, six for CCE aggregation level 2, two for CCE aggregation level 4, and two for CCE aggregation level 8, . . . )”; and 
circuitry (figs. 3, discrete decoding component 308), which, in operation, decodes the control information, 
wherein: the control information including a carrier indicator that indicates one of a plurality of component carriers is received in the UE specific search space ([0072], “When employing cross-carrier signaling, a PDCCH sent on a component carrier from a base station to a UE can indicate an allocation on the same component carrier or a different component carrier. For example, an indicator can be included in the PDCCH that specifies an associated data transmission (e.g., PDSCH, PUSCH, . . . ). Following this example, the indicator can be a three bit indicator…………Thus, the indicator can be utilized by the UE to recognize a component carrier upon which the associated data transmission will be sent”; [0089]; “component carrier 1 206 can be an anchor carrier for a UE. Using the anchor carrier UE-specific search space, and if a carrier index is embedded in PDCCH 1 602, the carrier index can indicate the anchor carrier (e.g., component carrier 1 206, . . . )”, the carrier indicator is included in the UE specific search space); [0108]).
Chen is silent on “the control information including no carrier indicator is received only in the common search  space”.
However, Pan teaches the control information including no carrier indicator is received only in the common search  space ( [0117], “……Separate resource assignment without component carrier indication may be used for DCI formats 0/1A and 1C in common search space…… The PDCCH mode in use may be predetermined or fixed and therefore is known at the WTRU.  Accordingly, for some DCI format(s), the PDCCH mode is fixed thus WTRU does not need to be indicated the PDCCH mode or mode switch. For example, DCI formats 0/1A and 1C in common search space may use a resource assignment mode that uses separate resource assignment without component carrier indication”).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to modify the Chen system to include the feature “the control information including no carrier indicator is received only in the common search  space”, as disclosed by Pan because in order to reduce WTRU power consumption and operational complexity during LTE-A operation in a variety of scenarios, it would be desirable to provide methods that allow assignment of DL and UL resources in a flexible manner (See Pan: Para [0017]).


	
With respect to claim 5, Chen teaches a communication method comprising: 
receiving control information including resource assignment information (fig. 3; [0064], “a PDCCH sent on a particular component carrier (e.g., from the plurality of component carriers, . . . ) can indicate an allocation (e.g., for a PDSCH or a PUSCH, . . . ) on the particular component carrier or a different component carrier (e.g., from the plurality of component carriers, . . . ); this example can be referred to as cross-carrier signaling”; [0065]; [0107]9), the control information being received in a common search space that is common to a plurality of terminals (fig. 1, plurality of terminals 116 and 122) or a UE specific search space that is specific to one of the plurality of terminals (fig. 1, UE 122 is one of the plurality of terminals); [0101], “UE 304 can monitor both a common search space and a UE-specific search space when attempting to decode a PDCCH in a subframe. For instance, UE 304 can attempt to decode up to six PDCCH candidates in the common search space (e.g., four for control channel element (CCE) aggregation level 4 and two for CCE aggregation level 8, . . . ), and up to sixteen PDCCH candidates in the UE-specific search space (e.g., six for CCE aggregation level 1, six for CCE aggregation level 2, two for CCE aggregation level 4, and two for CCE aggregation level 8, . . . )”; and 
decoding the control information (figs. 3, discrete decoding component 308 decodes the control information; [0065]),
wherein: the control information including a carrier indicator that indicates one of a plurality of component carriers is received in the UE specific search space ([0072], “When employing cross-carrier signaling, a PDCCH sent on a component carrier from a base station to a UE can indicate an allocation on the same component carrier or a different component carrier. For example, an indicator can be included in the PDCCH that specifies an associated data transmission (e.g., PDSCH, PUSCH, . . . ). Following this example, the indicator can be a three bit indicator…………Thus, the indicator can be utilized by the UE to recognize a component carrier upon which the associated data transmission will be sent”; [0089]; “component carrier 1 206 can be an anchor carrier for a UE. Using the anchor carrier UE-specific search space, and if a carrier index is embedded in PDCCH 1 602, the carrier index can indicate the anchor carrier (e.g., component carrier 1 206, . . . )”, the carrier indicator is included in the UE specific search space); [0108]).
Chen is silent on “the control information including no carrier indicator is received only in the common search  space”.
However, Pan teaches the control information including no carrier indicator is received only in the common search  space ( [0117], “……Separate resource assignment without component carrier indication may be used for DCI formats 0/1A and 1C in common search space…… The PDCCH mode in use may be predetermined or fixed and therefore is known at the WTRU.  Accordingly, for some DCI format(s), the PDCCH mode is fixed thus WTRU does not need to be indicated the PDCCH mode or mode switch. For example, DCI formats 0/1A and 1C in common search space may use a resource assignment mode that uses separate resource assignment without component carrier indication”).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to modify the Chen system to include the feature “the control information including no carrier indicator is received only in the common search  space”, as disclosed by Pan because in order to reduce WTRU power consumption and operational complexity during LTE-A operation in a variety of scenarios, it would be desirable to provide methods that allow assignment of DL and UL resources in a flexible manner (See Pan: Para [0017]).



With respect to claims 2 and 6, Chen teaches wherein the carrier indicator indicates the component carrier, in which a resource is allocated by the resource assignment information ([0072], “When employing cross-carrier signaling, a PDCCH sent on a component carrier from a base station to a UE can indicate an allocation on the same component carrier or a different component carrier. For example, an indicator can be included in the PDCCH that specifies an associated data transmission (e.g., PDSCH, PUSCH, . . . ). Following this example, the indicator can be a three bit indicator…………Thus, the indicator can be utilized by the UE to recognize a component carrier upon which the associated data transmission will be sent”; [0089]; “component carrier 1 206 can be an anchor carrier for a UE. Using the anchor carrier UE-specific search space, and if a carrier index is embedded in PDCCH 1 602, the carrier index can indicate the anchor carrier (e.g., component carrier 1 206, . . . )”; [0108], Following this example, the control transmission sent or received on the first component carrier can include an indicator that signifies the second component carrier for the data transmission”).


With respect to claims 3 and 7, Chen teaches wherein the control information is received in a primary component carrier of the plurality of component carrier ([0055]; [0087], “For UE-specific non-layer 3 signaling traffic, both PDCCH and PDSCH can be intended for one specific component carrier (e.g., PDCCH 2 606 and PDSCH 2 608 can be intended for component carrier 2 208, . . . ). According to an example (not shown), PDCCH can be sent from an anchor carrier only, and can be intended for the anchor carrier or a different component carrier (e.g., individual PDCCH or cross-carrier PDCCH, . . . )”;  see also [0097]-[0098]).



Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pan and further in view of Wanshi Chen et al., US Pub. 2011/0110316 (hereinafter Chen II).

With respect to claims 4 and 8, Chen in view of Pan is silent on “wherein UE specific search spaces, which respectively correspond to the plurality of component carriers, are configured in a primary component carrier of the plurality of component carriers”.
However Chen II teaches wherein UE specific search spaces, which respectively correspond to the plurality of component carriers, are configured in a primary component carrier of the plurality of component carriers (fig. 10, “Alternatively or in addition, as shown in FIG. 10, the crowdedness issue may be addressed by defining two or more UE-specific search spaces 1002 for a given UE. As shown in FIG. 10, there are three UE-specific search spaces 1002 with one for each component carrier scheduled through component carrier CC1 (assuming CC1 carries the PDCCH for each of the component carriers CC1, CC2, and CC3). The UE-specific search spaces may be separated by an offset, which may be greater than or equal to zero or less than zero and may be different between each of the search spaces”; [0061]).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention was made to modify the combined Chen-Pan system to include the feature “wherein UE specific search spaces, which respectively correspond to the plurality of component carriers, are configured in a primary component carrier of the plurality of component carriers”, as disclosed by Chen II because the new search space design minimizes PDCCH blocking probability and provides reasonable scheduling flexibility (See Chen II: para [0069]-[0070]).



Response to Arguments
Applicant’s arguments have been considered, but are not persuasive. The examiner has maintained the rejections from the most recent office action. Accordingly, this action is made Final. The following counter arguments are presented by the examiner.

The applicant argues:
While acknowledging that Chen is silent that “the control information including no carrier indicator is received in the common search space,” the action cites to Pan. Office action. p. 4. In particular, the Office action asserts that Pan [0117] discloses that “Separate resource assignment without component carrier indication may be used for DCI formats O0/IA and 1C in common search space.” However, this cited portions in Pan was not included in either of Pan’s provisional applications 61/155,811 or 61/218,306. Thus, the effective filing date of the above cited disclosure is February 24, 2010, which is the filing date of Pan’s non-provisional application.

In contrast, the instant application claims priority to the Applicant’s foreign application JP 2009-188721 filed on August 17, 2009. A verified translation of the ‘721 document is submitted herewith. As this priority date predates the effective filing data of the relied upon disclosure of Pan, the cited portions of Pan do not qualify as prior art. Without the cited portion of Pan, the rejection fails to teach or render obvious each and every feature of the claims

Examiner’s Response:
The examiner respectfully disagrees with the applicant’s arguments. The applicant argues that none of Pan’s provisional applications teach  “the control information including no carrier indicator is received in the common search space” and therefore does not qualify as prior art. 
Paragraph [0117] of Pan was relied upon to teach the limitation “the control information including no carrier indicator is received in the common search space”. This paragraph states “..... Separate resource assignment without component carrier indication may be used for DCI formats 0/1A and 1C in common search space...... The PDCCH mode in use may be predetermined or fixed and therefore is known at the WTRU. Accordingly, for some DCI format(s), the PDCCH mode is fixed thus WTRU does not need to be indicated the PDCCH mode or mode switch. For example, DCI formats 0/1A and 1C in common search space may use a resource assignment mode that uses separate resource assignment without component carrier indication”.  Pan’s provisional application 61/218306 (filed 6/18/2009) does provide support for the above underlined citation in paragraph [0117] of the Pan reference.    Although the provisional does not specifically use the term “common search space”, the teachings of paragraphs [039]  and [040] clearly does not exclude a common search space.  Paragraph [0039] states “The PDCCH mode may include two or more separate PDCCH modes and switching may be made between the separate PDCCH modes. For example, PDCCH may be transmitted in the same DL carrier where the data (e.g., PDSCH and/or PUSCH) is transmitted. (This has been considered in standards and referred to as “option 1a” or “separate assignment without carrier indication”). PDCCH may be transmitted in the same or different DL carrier where data is transmitted. (This has been considered in standards and referred to as “option 1b” or “separate assignment with carrier indication”).  Paragraph [0040] states “Carriers may be configured in different PDCCH modes. For example, some carriers may be in PDCCH mode of separate assignment without carrier indication (option 1a) and the other carriers may be in PDCCH mode of separate assignment with carrier indication (option 1b). PDCCH mode switching may be made such that each carrier or carrier group may be switched between different PDCCH modes”.  Clearly option 1a “separate resource assignment without component carrier indication” can be used with a common search space.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        5/21/2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477